UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-72163 DUTCH GOLD RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 58-2550089 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE , Suite 1500 Atlanta, Georgia30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Actduring the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes TNo o Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No T State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at March 31, 2009 Common Stock, par value $0.001 per share Transitional Small Business Disclosure Format (check one):YesoNo T DUTCH GOLD RESOURCES, INC. FORM 10-Q MARCH 31, 2009 INDEX PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEET F-2 CONSOLIDATED STATEMENTS OF OPERATION F-3 CONSOLIDATED STATEMENTS OF CASH FLOWS F-4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY F-5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION 1 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 3 ITEM 4 CONTROLS AND PROCEDURES 3 PART II OTHER INFORMATION 4 ITEM 1. LEGAL PROCEEDINGS 4 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 4 ITEM 3. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 4 ITEM 4. REMOVED AND RESERVED 4 ITEM 5. OTHER INFORMATION 4 ITEM 6. EXHIBITS 5 SIGNATURES 5 Index DUTCH GOLD RESOURCES, INC. (Formerly SMALL TOWN RADIO, INC.) FINANCIAL STATEMENTS As of March 31, 2009 (unaudited) and December 31, 2008 Index DUTCH GOLD RESOURCES, INC. (Formerly SMALL TOWN RADIO, INC.) CONSOLIDATED BALANCE SHEETS As of MARCH 31, 2009 and DECEMBER 31, 2008 March31, December31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ ) Total current assets ) Property, plant and equipment Property, plant and equipment at cost Less accumulated depreciation ) ) Net property, plant and equipment Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accounts payable-related parties Convertible Debentures Payroll liabilities ) ) Accrued liabilities Loans from shareholders Total current liabilities LONG-TERM LIABILITIES: Long-term Notes payable-related parties Total long-term liabilities TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value 10,000,000 authorized, no shares issued and outstanding at September 30, 2009 and December 31, 2008 - - Common stock, $.001 par value 500,000,000 shares authorized, 52,985,409 issued and outstanding at March 31, 2009 and December 31, 2008 respectively Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDER'S DEFICIT $ $ See notes to consolidated financial statements F-2 Index DUTCH GOLD RESOURCES, INC. (Formerly SMALL TOWN RADIO, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2008 ThreeMonthsEnded March 31, (unaudited) (unaudited) Revenue Sales $
